Citation Nr: 9934828	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  91-51 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his grandmother, and his brother.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 27, 1979 to 
February 6, 1980.  

In October 1992, the Board of Veterans' Appeals (Board) 
denied the veteran's claims for service connection for 
residuals of a head injury and for a psychiatric disorder 
which were on appeal from December 1989 and subsequent rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) Roanoke, Virginia.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (then the 
United States Court of Veterans Appeals (Court).  In March 
1994, the Court vacated the Board's 1992 decision and granted 
a joint motion for remand.  

In June 1994, the Board remanded the case to the RO to obtain 
additional evidence pursuant to the Court order granting the 
joint remand.  Following receipt of the additional evidence 
requested, the RO, in a March 1995 rating decision, denied 
the veteran's claims for service connection for residuals of 
a head injury and for a psychiatric disorder.  In a February 
1996 decision, the Board characterized the issue on appeal as 
service connection for a psychiatric disorder because the 
veteran was claiming that a psychiatric disorder was the 
result of a head injury sustained in service.  The Board 
denied the veteran's claim for service connection for a 
psychiatric disorder.

The veteran appealed to the Court and, in a July 1998 
Memorandum Decision, the Court vacated the Board's February 
1996 decision and remanded the case for further development 
consistent with the Court's decision.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In its July 1998 Memorandum Decision, the Court found that 
the Board failed to address a theory raised by John R. Eagle, 
M.D., in an August 1991 statement that flashbacks that the 
veteran was experiencing were "emotionally derived from the 
assault that he had experienced" on the day he was 
discharged from service, February 6, 1980.  The Court noted 
that "[d]espite Dr. Eagle's medical opinion . . . VA did not 
provide an examination to explore the possibility raised by 
Dr. Eagle."  Thus, the Court held that, on remand, the Board 
must ensure that a medical examination is provided in order 
to ascertain whether the veteran's psychiatric disorder was 
emotionally derived from the in-service trauma that he 
experienced.  In addition, the Court noted that the veteran 
"first identified his assailants in his March 1992 testimony 
before the Board" and the Court added,

These individuals, if in fact properly 
identified, may be able to assist in the 
development of the veteran's claim by 
offering statements regarding the 
assault, including but not limited to the 
severity of the attack and whether the 
veteran had lost consciousness.  In 
fulfilling the duty to assist on remand, 
[VA] should consult with the Department 
of the Army about the names that the 
veteran recalled and thereby attempt to 
assist him in obtaining statements from 
these individuals.

In compliance with the Court's order and to ensure that VA 
has met its duty to assist the appellant in developing the 
facts pertinent to the claim, the case is REMANDED to the RO 
for the following development:

1.  The RO must attempt to locate, by 
consulting with the Department of the 
Army, soldiers or former soldiers named 
Kelton and Jeffers (see March 1992 Board 
hearing transcript, page 15), whom the 
veteran alleges assaulted him on February 
6, 1980, to see if these men will provide 
details of the assault, including but not 
limited to the severity of the attack and 
whether the veteran had lost 
consciousness at that time.  See Court's 
July 1998 Memorandum Decision, page 4.  

2.  Following completion of the above 
action, the RO should schedule the 
veteran for a VA Mental Disorders 
examination by a psychiatrist.  A copy of 
this remand and the claims file must be 
made available to the examiner for 
review.  All tests or special studies 
which the examiner deems necessary to a 
proper evaluation of the medical issue in 
this case must be conducted and the 
examiner must review the findings of any 
such testing and comment on those 
findings in the examination report.

The examiner must review the entire 
medical history in this case as 
documented by the medical reports in the 
claims file including the service medical 
records for a period of active duty from 
December 27, 1979, to February 6, 1980; 
pre-service school records which are 
dated as early as 1968 when the veteran 
was in elementary school; pre-service 
medical records dating from 1978; and 
post-service medical records dated from 
1980 to 1999.  The examiner must review 
statements obtained by the RO pursuant to 
#1 above from men whom the veteran has 
alleged assaulted him on February 6, 
1980, regarding the nature and severity 
of a head injury sustained during that 
assault, if any.

The medical issues in the case are two:  
(1) whether a current psychiatric 
disorder is related to a head injury 
sustained during an assault in service on 
February 6, 1980, or (2) whether a 
current psychiatric disorder is 
"emotionally derived" from the trauma 
that the veteran experienced during this 
assault on February 6, 1980.

With regard to (1):  The veteran has 
alleged that he lost consciousness for as 
long as five minutes although the medical 
record most contemporaneous to the 
assault -- VA Forms 10-10 and 10-10m, 
Application for Medical Benefits and 
Medical Certificate and History -- shows 
that the veteran reported to a VA 
Facility two days later on February 8, 
1980, for evaluation of back pain.  The 
examiner recorded a history of his having 
been "beaten up -- struck his head -- 
not unconscious -- no other 
injuries . . . ."  The examiner noted 
with regard to the veteran's head that 
there was a "[h]ealed 1 [inch] 
laceration, superficial, scalp."

On a June 1990 VA Discharge Summary, it 
was noted,

His problem with impulse control 
dates to the time before his head 
injury as his history is reliable.  
The affects of head injury may have 
been to produce cognitive deficits 
and further inhibition of emotional 
control on top of severe adjustment 
disorder. . . .

In January 1993 W. Peter Schofield, M.D., 
stated,

My only information concerning this 
head injury is records made 
available to me by [the veteran's] 
mother, and these notes are very 
sketchy.  If this was a significant 
head injury and if it involved loss 
of consciousness, I have to assume 
that it is possible that such an 
injury could be seen to be an 
aggravating factor of an underlying, 
developing, chronic psychotic 
illness in this gentleman.

Other evidence relevant to this issue 
includes an August 1991 statement from 
John R. Eagle, M.D.; a March 1993 
statement from Jack W. Barber, M.D.; a 
February 1994 neuropsychological 
reassessment of Dr. Bernice A. 
Marcopulos, a clinical neuropsychologist.

***After review of all the relevant 
evidence, including the reports noted 
above, the VA examiner must render an 
opinion as to whether a current 
psychiatric disorder is related to a head 
injury sustained during an assault in 
service on February 6, 1980.  The 
examiner must provide a complete 
rationale for all conclusions reached and 
opinions expressed.

With regard to (2):  In an August 1991 
statement, Dr. Eagle asserted that 
flashbacks that the veteran was 
experiencing were "emotionally derived 
from the assault that he had 
experienced" on the day he was 
discharged from service, February 6, 
1980.  Specifically, Dr. Eagle stated,

I have reviewed his chart and my 
feeling is that the flashbacks are 
not a direct result of the head 
injury, that they are not any 
manifestations of a physical or 
organic injury to the brain, but 
that they are emotionally derived, 
and are a reaction to the incidents 
which led to the head injury, i.e., 
the assault and robbery by other 
military personnel on [the veteran] 
as he was being separated from 
service . . . .  Again, I do not 
feel the flashbacks are secondary to 
some physical or organic insult to 
the brain, but are the result[] of 
his emotional reaction to the 
incidents which occurred which led 
to the head injury which appeared to 
me by history probably to have been 
a concussion.

***The examiner must explore the 
possibility raised by Dr. Eagle that 
flashbacks that the veteran experiences 
are "emotionally derived" from the 
assault in service.  The examiner must 
first review the medical records and 
render an opinion as to whether the 
veteran experiences flashbacks of this 
incident or any other symptomatology 
associated with it and second render an 
opinion as to whether a current 
psychiatric disorder is "emotionally 
derived" from trauma that the veteran 
experienced during this assault on 
February 6, 1980.  The examiner must 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should readjudicate the claim 
for service connection for a psychiatric 
disorder considering the evidence in its 
entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 



3 Vet. App. 129, 141 (1992).  However, he need take no action 
unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












